THE THIRTEENTH COURT OF APPEALS

                                     13-17-00036-CV


   R & W EXCAVATING, INC., A UTAH CORPORATION; AND WILLIE JESSOP
                                  v.
KENT RICHARDSON, ASSISTANT ATTORNEY GENERAL; AND ALLISON PALMER,
         DISTRICT ATTORNEY FOR SCHLEICHER COUNTY, TEXAS


                                     On Appeal from the
                      51st District Court of Schleicher County, Texas
                                   Trial Cause No. 3260-A


                                       JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellants.

      We further order this decision certified below for observance.

December 13, 2018